Citation Nr: 1121202	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-04 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disorder of the lumbar spine.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served with the United States Army from May 1992 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's service connection claims for disorders of the lumbar spine and right knee.  

In August 2010, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) during a Travel Board hearing.  A transcript of the hearing is of record.

The claims of entitlement to increased ratings for service-connected right ear hearing loss and a left knee disability have been raised by the record (June 2010), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the service connection claims for disorders of the lumbar spine and right knee, further development is required.

With respect to the disorder of the lumbar spine, a brief review of the evidence in this case reflects that the service treatment records (STRs) document numerous complaints relating to the low back during the Veteran's period of service between 1992 and 1996, primarily assessed as chronic low back pain and strain.  A March 1994 record contains a notation of questionable back defect at the lumbosacral interspace; however, X-ray films revealed no significant abnormalities.  
A VA general medical examination was conducted in October 2008 and the report reflects review of the claims folder and medical records.  The Veteran gave a history of low back pain since 1992, reporting that the initial lumbar spine injury occurred as a result of lifting bundles during service.  X-ray films revealed degenerative changes.  A diagnosis of "none" was made and it was noted that the Veteran had low back pain.  In an addendum provided in January 2009, a VA examiner opined that degenerative joint disease (DJD) of the lumbar spine was less likely than not caused by or the result of military service.  It was explained that age and genetics were the main causes of DJD of the spine and noted that there no record of DJD of the spine in the service treatment records.  Recent documentation indicates that the Veteran was scheduled to undergo surgery of the lumbar spine through VA in February 2011.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the 2008 VA examination and January 2009 opinion are inadequate as there was essentially no discussion of the Veteran's reported continuity of symptomatology since service or of the numerous STRs documenting complaints and clinical findings relating to back problems during service.  

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board concludes that in order fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, VA shall provide for a supplemental medical examination and opinion, to include consideration of: the Veteran's lay history of continuity and chronicity of symptoms since service; the STRs which include an indication of a possible lumbar spine defect; and the post-service evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicolson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran has also claimed service connection for a right knee disability, primarily contending that this condition is secondary to a service-connected left knee disorder.  In a statement provided in January 2010, the Veteran indicated that his primary care doctor said that there was right knee damage because the Veteran had been favoring the left knee.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

To this point, no VA examination relating to the claim for a right knee disorder has been conducted; however an examination is warranted in this case in light of the Veteran's statements regarding the symptomatology and possible etiology of this claimed condition.  Fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for purposes of a VA examination).  Accordingly, additional development of the claim, to include providing a VA examination to determine the diagnosis and etiology of the currently claimed right knee disorder, is warranted.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board also points out that since the issuance of the January 2010 Statement of the Case, additional evidence has been added to the file consisting of VA medical records dated from 2008 to 2010.  That evidence was accompanied by a waiver.  In January and February 2011, still more evidence was provided for the record, including VA records dated in 2011.  It does not appear that a waiver accompanied this evidence and it is not clear whether the earlier waiver was intended to include this later evidence.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of another supplemental statement of the case unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).  As this case is being remanded in any event, the RO will have an opportunity to readjudicate the claims with the benefit of consideration of all of the evidence added to the file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claims for disorders of the low back and right knee.  The RO shall assist the Veteran in obtaining any such evidence identified which has not already been obtained for the record.

The RO is also request to obtain and associate with the file VA medical records dated from February 2011 forward, to include records relating to surgery of the lumbar spine scheduled for February 8, 2001, as well as available post-surgery records and any examination reports relating to the lumbar spine and/or knees. 

2.  The RO/AMC shall schedule the Veteran for a VA examination in conjunction with the service connection claim for a low back disorder.  The claims file, to include a complete copy of this remand, shall be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate the report to reflect that review of the claims file and/or medical records was undertaken.  Recordation of the Veteran's lay history and symptomatology as pertains to the claimed low back disorder should be documented.  All appropriate tests or studies shall be accomplished, and all clinical findings shall be reported in detail.  The examiner's report shall also address the following matters:

a.  The examiner should determine whether a current disability of the low back (to include arthritis ) is shown, and identify any such disability by diagnosis.  

b.  The examiner shall provide an opinion as to whether it is at least as likely as not that any currently manifested low back disorder is causally related to the Veteran's period of active service extending from May 1992 to April 1996 (to include documentation of back pain and problems throughout service a notation made in March 1994 record contains a notation of questionable back defect at lumbosacral interspace), or in the case of arthritis was manifested during the first post-service year.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions, including a complete discussion of the facts and medical principles involved shall be provided.

3.  The RO/AMC shall schedule the Veteran for a VA examination in conjunction with the service connection claim for a right  knee disorder.  The claims file, to include a complete copy of this remand, shall be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate the report to reflect that review of the claims file and/or medical records was undertaken.  Recordation of the Veteran's lay history and symptomatology as pertains to the claimed right knee disorder should be documented.  All appropriate tests or studies shall be accomplished, and all clinical findings shall be reported in detail.  The examiner's report shall also address the following matters:

a.  The examiner shall determine whether a current disability of the right knee (to include arthritis ) is shown, and identify any such disability by diagnosis.  Should no disability be found, the examiner should specifically make such a finding.

b.  The examiner shall provide an opinion as to whether it is at least as likely as not that any currently manifested right knee disorder is causally related to the Veteran's period of active service extending from May 1992 to April 1996, or in the case of arthritis was manifested during the first post-service year.
c.  The provider is also asked to address the question of whether it is at least as likely as not that the Veteran's currently claimed right knee disorder is causally related to or have been chronically aggravated by a service-connected left knee disorder.

If it is found that the service-connected disability left knee disorder aggravates (i.e., permanently worsens) the right knee disorder, the examiner should identify the percentage of disability which is attributable to the aggravation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions, including a complete discussion of the facts and medical principles involved shall be provided.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to adjudication of the claims.

5.  Then readjudicate the Veteran's service connection claims for low back and right knee disorders, with application of all appropriate laws and regulations and to include consideration of service connection on direct, presumptive and secondary bases (as applicable), as well as consideration of evidence added to the file subsequent to the January 2010 SOC.  If a decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  The supplemental statement of the case must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations pertinent to the issues currently on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


